Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment and arguments filed on 10/18/2021 have been considered and found persuasive. All the rejections made in the Final Office Action dated 06/18/2021 are herein withdrawn.
The following rejections are herein withdrawn:
1) The rejection of claims 1, 4, 9, 10, 11, 13, 14, and 15-16, 17 under 35 U.S.C. 103 as being unpatentable over Fraser et al. (WO2012/017199, PTO-1449) in view of Cutting et al. (WO 2007/066108, PTO-1449) is herein withdrawn.
2) The rejection of claims 6, 18, 19, 20 under 35 U.S.C. 103 as being unpatentable over Fraser et al. (WO2012/017199, PTO-1449) in view of Cutting et al. (WO  14, and 15-16, 17 above, and further in view of Kaulmann et al. (Nutrition Research, 2014, pages 1-23, PTO-1449) is herein withdrawn.
From the combination of Fraser et al., in view of Cutting et al., and further in view of Kaulmann et al., it would not have been obvious to a person of ordinary skill in the art before the effecting filing date of the claimed invention to administer a composition comprising carotenoid compounds having formula (I) as in instant claim 1 to treat a disorder selected from the group consisting of irritable bowel syndrome, colitis, inflammatory bowel disease, coeliac disease and any combination thereof. 

In light of the Applicant's amendment and arguments filed on 10/18/2021, claims 1, 9, 10, 11, 13-17 are allowed and renumbered to claims 1-9.
The instant invention as defined by claims 1, 9, 10, 11, 13-17 is novel and allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627